Order entered July 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00961-CV

                         IN RE FORD MOTOR COMPANY, Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-10896

                                             ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

parties in interest and respondent file their responses to the petition for writ of mandamus, if any,

on or before August 8, 2014.


                                                       /s/    DAVID LEWIS
                                                              JUSTICE